Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 3, 4, 17 and 18 are amended.
Claims 1-20 are pending. 
Response to Remarks:
Regarding 101:
The Applicant asserts that the present claims, as amended, overcome 101 and are analogous to the statutory claims found in the patent case Packet Intelligence. The Examiner is neither persuaded that the claims as amended overcome 101 nor that they are analogous to Packet Intelligence.  The Applicant relies heavily on Packet Intelligence to assert that there is a technological solution to a technological problem, as in Packet Intelligence. However, in Packet Intelligence the Specification recited not only the actual technological problem, which was network traffic, but also how each element recited in the claims contributed to resolving the issue at hand. 

Here, there is not a technological problem to begin with unlike Packet Intelligence. There the claims were directed to parsing IP network traffic. That is an actual technological problem. It is a problem that exists in technology. However, the issue is optimizing tasks to workers. This is not technical in nature. Moreover, the solution is lacking in technology, but instead relies on an abstract idea (the visualization of tree graphs) for a solution. This solution is directed to organizing human behavior, an abstract idea. 


Regarding 103:
The Applicant’s amendments overcome the previous rejection. However, upon further search and examination the Examiner has found a new rejection with the newly added prior art of Stoitsev. See below for further detail and clarification. 


Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1, 10, and 14 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Claims 1-20 are directed to the abstract idea of organizing human activity. Specifically, the claims are directed towards assigning tasks and subtasks to workers.

 The independent claim 1 and similar claims 10 and 14 recite, “…generating a tree graph, wherein each subtask included in a set of subtasks corresponds to a different node included in the tree graph, computing, for each worker included in a plurality of workers, a set of priority values associated with a set of subtasks wherein each priority value included in the set of priority values indicates a priority of assigning a different subtask included in the set of subtasks to the worker… determining and distributing subtask assignments for a task that is divisible into a plurality of subtasks, the method comprising: selecting…a first subtask to select a first worker included in a plurality of workers based, at least in part, on a first value indicating a prior work experience of the first worker, wherein the first worker is associated…; selecting, … a second subtask to select a second worker included in the plurality of workers based, at least in part, on a second value indicating a prior work experience of the second worker, wherein the second worker is associated with…, Assigning, at the assignment server, the first subtask to the first worker and the second subtask to the second worker; and the second value is different than the first value; and transmitting,…the first subtask….and the second subtask….assigning…a first subtask to a first user and a second subtask to a second user…assignment algorithm…” are limitations directed to organizing human activity, namely, assigning tasks and subtasks to workers.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10 and 14 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 

The claims recite the additional elements beyond the recited abstract idea of, “…at an assignment server… via a network…first user device…second user device…tree graph” which is pursuant to the broadest reasonable interpretation, and as an ordered combination, each of the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f))

As a result, Examiner asserts that the dependent claims 2-9, 11-13, and 15-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF

The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “…at an assignment server… via a network…first user device…second user device…tree graph” Examiner asserts that these do not amount to significantly more than the abstract idea because each of the additional elements are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See, MPEP 2106.05(f) 

This is evidenced by the Applicant’s Specification on paragraph 24-25 disclosing implementing the software on a generic computer using generic implementing software in a routine and conventional manner.  Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims, claims 2-9, 11-13, and 15-20, do not independently overcome 101, and are therefore, rejected based on their dependency of claim 1, 10, and 14. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as discussed above. 

Thus, all the claims are rejected under 101.

Claim Rejections - 35 USC § 103:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl ET. al. (US Pub. No. 20090204470) (hereinafter, Weyl) in view of Grenader (US Pub. No. 20170064027) (hereinafter, Grenader) in view of Dubey et al. (US Pub. No. 20170061357) (hereinafter, Dubey) in further view of Stoitsev (US Pub. No. 2009/0281865) (hereinafter, Stoitsev).  

As per claim 1,
Weyl discloses,
A computer-implemented method for determining and distributing subtask assignments for a task that is divisible into a plurality of subtasks, the method comprising: 
(Paragraph 6, noting “Embodiments disclose a method and a system for managing a job in an online work management system that allows a job to be divided into more than one level of tasks and subtasks. A job as defined by a job description and is divided into one or more tasks.”)

Identifying a plurality of connections from a plurality of user devices to an assignment server;
(paragraph 65, noting “…The work management system 110 includes, among other components, a work management server 160 and user terminals 130, 140. A user accesses the work management server 160 via a network 100…” Examiner Noting: the “work management system” is functioning as the assignment server and the user terminals are functioning as the user devices)

Determining, at the assignment server, a plurality of workers that are available to perform the task based on the plurality of connections;
(paragraphs 112, 114 and 117, these paragraphs discussing how the availability of qualified workers is determined and filtered/reduced as the job owner adds qualifications to the job/tasks; further noting, the added or adding of qualifications is functioning as the plurality of connections)

Weyl does not explicitly disclose, however, Grenader does disclose,

Generating, at the assignment server, a tree graph based on the task, wherein each node included in the tree graph corresponds to a different subtask included in the plurality of subtasks and indicates a relationship between the different subtask and each other subtask included in the plurality of subtasks;  
(Fig. 3 and paragraphs 91 and 92, wherein paragraph 91 discussing how “zookeeper” is functioning as “assignment server” (since it functioning similarly and generated the same information as both Weyl’s work management system and the Applicant’s assignment server), Further, noting elements 130, 136, 140, 150, 152 with corresponding paragraphs 99, 102, 106, 108, and 124 showing and discussing how “child” actors’ nodes are functioning as subtasks and “parent” actor nodes that the children derive from are functioning as “task”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grenader within the invention of Weyl with the motivation of generating messages via cache to committers (i.e. workers) regarding the child and parent actor nodes (i.e. tasks and subtasks). (See, Grenader generally, and noting paragraph 8)


Weyl/Grenader do not explicitly disclose in its entirety, however, Dubey does disclose,

Executing, at the assignment server, a subtask assignment algorithm to compute for each worker included in the plurality of workers and for each subtask included in the plurality of subtasks, a priority value associated with the subtask based on a position of the subtask in the tree graph relative to each other subtask and one or more parameter values that indicate one or more characteristics of the worker, wherein the priority value indicated a priority of assigning the subtask to the worker;
(Paragraphs 77-80 and 84, noting on paragraph 78, noting on paragraph 77, “…By determining task utility scores for each task in a set of tasks, task analysis device 230 may rank the set of tasks according to task utility scores, which may permit task analysis device 230 to assign higher scoring tasks at a higher priority than lower scoring tasks…” Further noting on paragraph 78 “…may include determine working ranking values based on the worker information (block 640). For example, task analysis device 230 may determine worker ranking values based on the worker information. Task analysis device 230 may determine the worker ranking values based on the worker information. For example, task analysis device 230 may compare skills of worker devices 240, availability of worker devices 240, task completion probabilities associated with worker devices 240, or the like… , task analysis device 230 may match a highest-ranked task to a highest ranked worker device 240, and may determine whether the match is valid (e.g., based on a budget of the highest-ranked task and a billing rate of the highest ranked worked device 240, based on determining whether the highest-ranked worker device 240 is associated with skills associated with the highest-ranked task, etc.). If the match is valid, task analysis device 230 may generate an edge in a bipartite graph between the highest-ranked task and the highest-ranked worker device 240, and may match a second-highest-ranked task to a second-highest-ranked worker device 240…”)

Weyl/Grenader discuss a set of priority values associated with a set of subtasks quite explicitly (See, at paragraph 149). However, Weyl/Grenader fails to explicitly disclose computing such priority values for each work included in the plurality of the workers, while Dubey does explicitly make such methodology known. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Dubey within the invention of Weyl/Grenader to give effective guidance and efficiency in using the Weyl/Grenader invention. Moreover, both inventions are within the same filed of endeavor.  

Weyl discloses, 
selecting, at the assignment server and via the executing subtask assignment algorithm, a first subtask from the plurality of subtasks to assign to a first worker included in the plurality of workers based, at least in part, on the set of priority values computed for the first worker, wherein the first worker is associated with a first user device included in the plurality of user devices; 
(Paragraph 148-152 and 155, noting on paragraph 149, “In the first window, the display of tasks and allocation of tasks to workers are prioritized based on the highest-paying job for which the worker is qualified…experience requirements, credential requirements, and other characteristics of the job. The advanced search feature may be accessible by a button on the user interface that triggers a popup window…” noting on paragraph 155, “…the work management server notifies the workers who made the reservation and allows the workers to perform the task or tasks…”)

selecting, at the assignment server and via the executing subtask assignment algorithm, a second subtask from the plurality of subtasks to assign to a second worker included in the plurality of workers based, at least in part, on the set of priority values computed for the second worker, wherein the second worker is associated with a second user device included in the plurality of user devices, and the set of priority values computed for the second worker is different from the set of priority values computed for the first worker;
(Paragraphs 99 and 100, noting “…Subtasks as defined by the subtask descriptions 342A through 342N are then distributed to workers 352A through 352N. The intermediator's task of coordinating the subtasks is supported by the intermediator support module 286, described below in detail with reference to FIG. 14A…The job owner 310 and the intermediator 334 may assign tasks or subtask using the same workflow engine or separate workflow engines…”)

Assigning, at the assignment server, the first subtask to the first worker and the second subtask to the second worker;
(paragraphs 98-100, noting on paragraph 98 “…In one embodiment, the workflow engine 258 divides a job into tasks and distributes the tasks to a plurality of workers…”; further noting on paragraphs 99-100“…Subtasks as defined by the subtask descriptions 342A through 342N are then distributed to workers 352A through 352N. The intermediator's task of coordinating the subtasks is supported by the intermediator support module 286, described below in detail with reference to FIG. 14A…The job owner 310 and the intermediator 334 may assign tasks or subtask using the same workflow engine or separate workflow engines…”)

Weyl/Grenader/Dubey do not explicitly teach, however, Stoitsev does teach
Updating the tree graph based on assigning the first subtask to the first worker and the second subtask to the second worker;
(paragraphs 84-87 teaching how the tasks can be broken down into subtask if not atomic, and how a user (i.e. assigning the first subtask to the first worker) can delegate tasks to other (i.e. assigning…second subtask to the second worker) and this can be updated information and graphed (i.e. updating the tree graph)). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Stoitsey within the invention of Weyl/Grenader/Dubey with the motivation of generating easy to visualize task delegation. 

And transmitting the first subtask to the first user device via a first connection included in the plurality of connections, and the second subtask to the second user device via a second connection included in the plurality of connections.(paragraph 155, “…the work management server notifies the workers who made the reservation and allows the workers to perform the task or tasks…”; paragraph 100, noting “…The job owner 310 and the intermediator 334 may assign tasks or subtask using the same workflow engine or separate workflow engines…”)

As per claim 2,
Weyl discloses,
the computer-implemented method of claim 1, further comprising receiving a plurality of values, wherein each value indicates a prior work experience for a particular worker included in the plurality of workers for a particular subtask included in the plurality of subtasks
(Paragraph 165).As per claim 3,
Weyl discloses,
The computer-implemented method of claim 1, wherein computing the set of priority values is based, at least in part, on a task diversity parameter that indicates a priority associated with assigning workers different subtasks or a priority associated with assigning workers repetitive subtasks
(Paragraph 7, discussing assigning workers different subtasks).As per claim 4,
Weyl discloses, 
The computer-implemented method of claim 1, wherein the computing the set of priority values is based, at least in part, on a group importance parameter that indicates a priority associated with assigning multiple workers to a given subtask or a priority associated with assigning a single worker to a given subtask
(Paragraphs 6-8 discussing assigning a single worker to a given subtask).As per claim 5,
Weyl discloses,
The computer-implemented method of claim 1, further comprising generating a graphical user interface that displays a visualization of a completion process for the task
(Fig. 14 c, a flowchart for illustrating a process of dividing tasks into subtasks)As per claim 6,
Weyl discloses, 
The computer-implemented method of claim 1, wherein transmitting the first subtask to the first user device comprises transmitting at least one of text instructions for the first subtask, an image illustrating the first subtask, and a description of one or more tools required to complete the first subtask.(Paragraph 124, noting “Also, if specific instructions have been given to reviewers, the specific instructions may be added.”; see also, paragraph 121, noting “The worker receives detailed directions from the job owner, executes the audit, and reports back to the job owner via the work management server 160…”)
As per claim 7,
Weyl discloses, 
The computer-implemented method of claim 1, wherein transmitting the second subtask to the second user device comprises transmitting at least one of text instructions for the second subtask, an image illustrating the second subtask, and a description of one or more tools required to complete the second subtask.(Paragraph 125, noting “In other cases, while a viewer watches a main video, a second video may be displayed to provide instructions in real time about the status. The second video may be a tutorial material or provide instructions on how to enter evaluations on the main video. Additionally, a user may view a video and type comments in real time into a text box on the same display with a time stamp to link the comments to the correct segment of the video.” see also, paragraph 121, noting “The worker receives detailed directions from the job owner, executes the audit, and reports back to the job owner via the work management server 160…”)
As per claim 8,
Weyl discloses, 
The computer-implemented method of claim 1, wherein the task pertains to physically assembling an article or object
(Paragraph 127, discussing assembling a video).
As per claim 9,
Weyl discloses, 
The computer-implemented method of claim 1, further comprising: receiving a message from the first user device indicating the first subtask is completed; 
(Paragraph 121, noting “…reports back to the job owner…”)

And in response to receiving the message, assigning a third subtask to the first worker and transmitting the third subtask to the first user device
(Paragraph 131, noting “In such cases, it is preferable to assign the task to the same worker.”)


As per claim 14,
Weyl does not teach, however, Grenader does teach, 
the non-transitory computer-readable medium of claim 10, further comprising generating a graphical user interface that displays a hierarchical task tree that visually represents the task, the task tree comprising a plurality of nodes, each node representing a subtask
(Fig. 3, noting elements 130, 136, 140, 150, 152 with corresponding paragraphs 99, 102, 106, and 108 showing and discussing how “child” actors’ nodes are functioning as subtasks and “parent” actor nodes that the children derive from are functioning as “task”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grenader within the invention of Weyl with the motivation of generating messages via cache to committers (i.e. workers) regarding the child and parent actor nodes (i.e. tasks and subtasks). (See, Grenader generally, and noting paragraph 8)
As per claim 15,
Weyl does not teach, however, Grenader does teach, 
the non-transitory computer-readable medium of claim 14, wherein the graphical user interface further displays information regarding each worker in the plurality of workers including an availability status and a current subtask that the worker is currently assigned
(Paragraph 116, noting “…worker monitoring information, e.g., worker status and behavior indicators and/or metrics…”; paragraph 127, noting “…A replicator worker (e.g., with example name space path: /user/ReplicatorWorker) represents an actor that registers itself as available to do work,…”; paragraph 130, “…A coordinator node tree may include various relevant name space paths specifying actors of a data transfer framework implementation. Examples of name space paths that may be included in a coordinator node tree include: /replicator/workers/active/<host_name>, which represents a list of active workers in a server cluster. The list of active workers will include ephemeral nodes that disappear from the coordinator node tree when corresponding active worker actors go offline…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Grenader within the invention of Weyl with the motivation of generating messages via cache to committers (i.e. workers) regarding the child and parent actor nodes (i.e. tasks and subtasks). (See, Grenader generally, and noting paragraph 8)
As per claim 17,
Weyl discloses, 
The non-transitory computer-readable medium of claim 10, further comprising: assigning, at the assignment server, the first subtask to a third worker included in a plurality of workers, wherein the third worker is associated with a third user device; and transmitting, via the network, the first subtask to the third user device
(Paragraph 148-152 and 155, noting on paragraph 149, “In the first window, the display of tasks and allocation of tasks to workers are prioritized based on the highest-paying job for which the worker is qualified…experience requirements, credential requirements, and other characteristics of the job. The advanced search feature may be accessible by a button on the user interface that triggers a popup window…”; noting on paragraph 155, “…the work management server notifies the workers who made the reservation and allows the workers to perform the task or tasks…”; See also, paragraph 128 teaching by example how multiple workers can have the same subtask)
As per claim 10-13, 16, and 18-20
Claims 10-16, and 18-20 discloses similar limitations to claim 1-4 and 6-9 but in non-transitory computer-readable medium storing program instructions and a system.  Weyl discloses such an apparatus and system on paragraph 63 and the Abstract, respectively.  Therefore, the claim is rejected under similar rationale as claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623

 /RUTAO WU/ Supervisory Patent Examiner, Art Unit 3623